Citation Nr: 0834774	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  06-35 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The veteran had active military service from January 2001 to 
January 2005, including duty in support of Operation Iraqi 
Freedom with duty in Iraq from April 2003 to July 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The veteran appeared and testified at 
a hearing held before a Decision Review Officer at the RO in 
February 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that remand is necessary for further 
development, namely a VA audio examination.  The veteran 
underwent an ear disease examination in November 2005 at 
which he was diagnosed to have tinnitus by history only.  The 
VA examiner rendered an opinion that the veteran's tinnitus 
is not due to service as the veteran had normal hearing and 
no complaints or diagnosis of tinnitus were seen in service.  
In determining that the veteran had normal hearing, the 
examiner relied on a September 2005 VA audiology consult 
note.  This treatment note shows the veteran had normal 
hearing bilaterally except for a mild drop at 6 KHz in the 
left ear.  

Since that examination, the veteran has submitted additional 
evidence in support of his claim consisting of additional VA 
treatment records, personal statements, testimony, and a 
statement from a friend.  In his personal statements and 
testimony, the veteran sets forth his military noise 
exposure, specifically an incident that happened while 
serving in Iraq, and that his hearing loss and tinnitus began 
after this incident.  The friend's statement corroborates the 
occurrence of this incident.  It is not clear from the 
November 2005 VA examiner's report that this information was 
before him when he rendered his opinion as his report fails 
to report any specific details of the veteran's military 
noise exposure.  As these statements as to noise exposure in 
service may have a material affect on the examiner's opinion, 
remand is necessary for consideration of these facts.

In addition, although VA treatment records previously 
considered showed that the criteria for a hearing disability 
as set forth in 38 C.F.R. § 3.385 were not met, the veteran 
recently submitted the report of a May 2008 VA audiology 
consult that indicates that the veteran has mild 
sensorineural hearing loss from 4 KHz and up in the left ear.  
All previous reports indicated that the veteran's hearing in 
the left ear was normal until 6 KHz.  Thus, this May 2008 VA 
audiology consult report appears to show a worsening in the 
veteran's left ear hearing acuity.  However, as the actual 
thresholds are not reported, it is not possible to tell if 
such a change is sufficient to establish that the criteria 
for a hearing disability set forth in 38 C.F.R. § 3.385 are 
met.  Thus, remand is also necessary for a VA audio 
examination to be conducted to determine the current level of 
the veteran's hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Scheduled the veteran for a VA audio 
examination.  The claims file must be provided 
to the examiner for review in conjunction with 
the examination, and such review should be 
noted in the examiner's report.

The examiner should elicit from the veteran a 
detailed account of any instances of noise 
exposure during military service as well as 
before and after service.  After reviewing the 
file and conducting audiometric testing, the 
examiner should render an opinion as to whether 
it is at least as likely as not (i.e., at least 
a 50 percent probability) that any current 
hearing loss (whether bilateral or unilateral) 
and tinnitus are due to acoustic trauma 
incurred during service.  The examiner should 
provide a complete rationale for any opinion 
given, including discussion of evidence 
contrary to the opinion rendered.  

2.  Then, after taking that any actions needed 
to ensure VA's duty to assist and notice 
obligations are accomplished and the VA 
examination report is complete, the veteran's 
claims should be readjudicated.  If such action 
does not resolve the claims, a Supplemental 
Statement of the Case should be issued to the 
veteran and his representative.  An appropriate 
period of time should be allowed for response.  
Thereafter, these claims should be returned to 
this Board for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

